Conviction for permitting faro to be exhibited, for the purpose of gaming, in a house the property of the appellant. Counsel for appellant moved to set aside the indictment, because Mr. Cole, acting as Assistant County Attorney, was present when the grand jury were deliberating upon the accusation against the defendant. Article 523, of the Code of Criminal Procedure, provides that, "A motion to set aside an indictment or information shall be based on one or more of the following causes, and no other: * * * (2) Because that some person not authorized by law was present when the grand jury were deliberating upon the accusation against the defendant, or were voting upon the same." Article 394 provides, "That the attorney representing the State may come before the grand jury at any time, except when they are discussing the propriety of finding a bill of indictment, or voting upon the same." We apprehend that "discussing the propriety of finding a bill of indictment," and "deliberating upon the accusation against the defendant," mean the same thing. Mr. Webster defines "deliberating" as the "act of weighing and examining the reasons for and against a choice of measures; careful discussion and examinations of the reasons for and against a proposition." In support of his motion, appellant introduced Mr. Cole, who swore, "That he was an attorney-at-law; that he was acting as Assistant County Attorney; that he was present when the grand jury was hearing testimony in the case of Dan A. Stuart; that he examined the witnesses for them, and was present with them during their investigations and deliberations on these cases; that he was not present, however, when they voted on the cases." The motion is sustained by the testimony of this witness, and we presume that he understood the meaning of the language used. The County Attorney seemed to be satisfied with his testimony, did not question him as to what he meant by "deliberation and investigations," and the above is all the evidence before us bearing upon this subject. It is strange that the Assistant County Attorney would be present before the grand jury when they were deliberating upon a bill, when the statute provides explicitly that this shall be a ground for setting aside the indictment. Every bill presented under these circumstances, if a motion is made and sustained by the evidence, as in this case, will have to be set aside. *Page 442 
Convictions obtained under such bills, with such a motion so sustained, will all have to be reversed, and the prosecutions dismissed. The motion should have been sustained, because the statute requires it. The judgment is reversed, and the prosecution dismissed.
Reversed and Dismissed.